

116 HR 3284 IH: To require the Attorney General to study whether an individual’s history of domestic violence can be used to determine the likelihood of such individual committing a mass shooting.
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3284IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Quigley (for himself, Ms. Moore, Ms. Norton, Ms. Jayapal, Mr. Cohen, Mr. Krishnamoorthi, Ms. Wild, Mr. Espaillat, Mr. Meeks, Mr. Beyer, Mr. Hastings, Mr. Lynch, Mr. Raskin, Ms. Lee of California, Ms. Schakowsky, Mrs. Dingell, Ms. Dean, Mr. Grijalva, Mr. Engel, Mr. Swalwell of California, Mr. Carson of Indiana, Ms. Roybal-Allard, Mr. Deutch, Ms. Houlahan, Mr. Smith of Washington, Ms. Jackson Lee, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Attorney General to study whether an individual’s history of domestic violence can
			 be used to determine the likelihood of such individual committing a mass
			 shooting.
	
		1.Study on whether an individual’s history of domestic violence can be used to determine the
 likelihood of such individual committing a mass shootingNot later than 12 months after the date of enactment of this Act, the Attorney General of the United States shall complete a study and submit a report to the Congress on whether an individual’s history of domestic violence can be used to determine the likelihood of such individual committing a mass shooting.
		